Exhibit POWER OIL & GAS INC. 2 PLAN 1.Purpose. The Purpose of the POWER OIL & GAS INC. 2007 Stock Option Plan (“Plan”) is to provide to key employees, officers, directors, consultants and agents of Power Oil & Gas Inc. (the “Corporation”), or any of its subsidiaries, added incentive for high levels of performance and to reward unusual efforts which increase the earnings and long-term growth of the Corporation.It is intended to accomplish the foregoing by providing for the grant of Stock Options to qualified eligible individuals.Except where the context otherwise requires, the term “Corporation” shall include Power Oil & Gas Inc., a Canadian corporation, and all present and future subsidiaries of the Corporation. 2.Certain Definitions. As used in this Plan, the following words and phrases shall have the respective meanings set forth below, unless the context clearly indicates a contrary meaning. (a)“Board of Directors” or “Board” shall mean the Board of Directors of the Corporation. (b)“Cause” shall mean any one or more of the following: (i) a material breach of any term of employment, consultation or engagement with the Corporation by the Optionee. (ii) the continuing, repeated willful failure or refusal by the Optionee to substantially perform his responsibilities on behalf of the Corporation. (iii) an act or omission of the Optionee that is materially adverse to the business, goodwill or reputation of the Corporation. (iv) an act of dishonesty. (v)the commission of a felony. (vi) the breach of a fiduciary duty or fraud. (vii) an act of moral turpitude. (viii) a determination by a physician licensed in the jurisdiction where the Optionee is employed that the Optionee is a chronic alcoholic or a narcotics addict (as such term is defined under the applicable law of such jurisdiction), or (ix) any “cause” for termination or discharge as may be otherwise defined in any employment, consultation or engagement agreement between the Optionee and the Corporation. The determination of the Option Committee with respect to whether a termination for Cause has occurred shall be submitted to the Board of Directors, whose decision shall be final and conclusive. (c)“Change of Control” shall mean (i) an acquisition of any voting securities of the Corporation (the “Voting Securities”) by any “Person” (as the term person is used for purposes of Section 13(d) or 14(d) of the Exchange Act), immediately after which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of forty percent (40%) or more of the then outstanding shares or the combined voting power of the Corporation’s then outstanding Voting Securities; (ii) the individuals who, as of the Effective Date are members of the Board (the “Incumbent Board”), cease for any reason to constitute at least two-thirds of the members of the Board; provided, however, that if the election, or nomination of the members of the Corporation’s common stockholders, of any new director was approved by a vote of at least two-thirds of the Incumbent Board, such new director shall, for purposes of this Plan, be considered as a member of the Incumbent Board; (iii) the consummation of a merger, consolidation or reorganization with or into the Corporation or in which securities of the Corporation are issued unless such merger, consolidation or reorganization is a “Non-Control Transaction”; (iv) a complete liquidation or dissolution of the Corporation; or (v) the sale or other disposition of all or substantially all of the assets of the Corporation to any Person (other than a transfer to a Subsidiary or the distribution to the Corporation’s stockholders of the stock of a Subsidiary or any other assets). Notwithstanding the foregoing, a Change in Control shall not be deemed to occur solely because any Person (the “Subject Person”) acquired Beneficial Ownership of more than the permitted amount of the then outstanding Shares or Voting Securities as a result of the acquisition of Shares or Voting Securities by the Corporation which, by reducing the number of Shares or Voting Securities then outstanding, increases the proportional number of shares Beneficially Owned by the Subject Persons, provided that if a Change in Control would occur (but for the operation of this sentence) as a result of the acquisition of Shares or Voting Securities by the Corporation, and after such share acquisition by the Corporation, the Subject Person becomes the Beneficial Owner of any additional Shares or Voting Securities which increases the percentage of the then outstanding Shares or Voting Securities Beneficially Owned by the Subject Person, then a Change in Control shall occur. (d)“Disability” shall mean the inability to engage in any substantial gainful activity by reason of any medically determined physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than twelve (12) months as determined by the Option Committee in their sole discretion. (e)“Effective Date” shall mean the date on which the Plan is approved by a majority of the outstanding shares of capital stock of the Corporation entitled to vote thereon. (f)“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended. (g)“Fair Market Value per Share” shall mean as of any date the fair market value of each of the Shares on such date (the “applicable date”) as determined by the Option Committee in good faith.The Option Committee is authorized to make its determination as to the fair market value on the following basis: (i) if the Shares are not traded on a securities exchange and are not quoted on the National Association of Securities Dealers, Inc.’s Automated Quotation System (“NASDAQ”), but are quoted on the Over The Counter Electronic Bulletin Board operated by NASDAQ, “Fair Market Value per Share” shall be the mean between the average daily bid and average daily asked prices of the Shares on the applicable date, as published on such bulletin board; (ii) if the Shares are not traded on a securities exchange and are quoted on NASDAQ, “Fair Market Value per Share” shall be the closing transaction price of the Shares on the applicable date, as reported on NASDAQ; (iii) if the Shares are traded on a securities exchange, “Fair Market Value per Share” shall be the daily closing price of the Shares, on such securities exchange as of the applicable date; or (iv) if the Shares are traded other than as described in (i), (ii) or (iii) above, or if the Shares are not publicly traded, “Fair Market Value per Share” shall be the value determined by the Option Committee in good faith based upon the fair market value as determined by completely independent and well qualified experts.In the case of Shares described in (i), (ii) or (iii) above, if no prices are reported for the Shares on the applicable date, the “Fair Market Value per Share” shall be the price reported for such Shares on the next preceding date on which there were reported prices. (h)“Granting Date” shall mean the date on which the grant of an Option is made effective by the Option Committee. (i)“Non-Control Transaction” shall mean a merger, consolidation or reorganization with or into the Corporation or in which securities of the Corporation are issued where: (a) the stockholders of the Corporation, immediately before such merger, consolidation or reorganization, own directly or indirectly immediately following such merger, consolidation or reorganization, at least fifty percent (50%) of the combined voting power of the outstanding voting securities of the corporation resulting from such merger or consolidation or reorganization (the “Surviving Corporation”) in substantially the same proportion as their ownership of the Voting Securities immediately before such merger, consolidation or reorganization, (b) the individuals who were members of the Incumbent Board immediately prior to the execution of the agreement providing for such merger, consolidation or reorganization constitute at least two-thirds of the members of the board of directors of the Surviving Corporation, or a corporation beneficially directly or indirectly owning a majority of the Voting Securities of the Surviving Corporation, and (c) no Person other than (1) the Corporation, (2) any Subsidiary, (3) any employee benefit plan (or any trust forming a part thereof) that, immediately prior to such merger, consolidation or reorganization, was maintained by the Corporation or any Subsidiary, or (4) any Person who, immediately prior to such merger, consolidation or reorganization had Beneficial Ownership of thirty percent (30%) or more of the then outstanding Voting Securities or Shares, has Beneficial Ownership of thirty percent (30%) or more of the combined voting power of the Surviving Corporation’s then outstanding voting securities or its common stock. (j)“Option” shall man any option to purchase Shares of the Corporation granted under the
